713 N.W.2d 779 (2006)
475 Mich. 875
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
James Ordell KEYS, Jr., Defendant-Appellant.
Docket No. 130341. COA No. 254642.
Supreme Court of Michigan.
May 31, 2006.
On order of the Court, the application for leave to appeal the December 6, 2005 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
MARILYN J. KELLY, J., would remand this case for resentencing.